DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent application no. 2010/0329831 to Tornese et al.
Regarding claim 1, Tornese et al. discloses an extendable lift assembly, comprising:
a sliding rail assembly (32); including:
	a plate (64 and 66); and,
	a knuckle arm (46) pivotably connected to the plate; and,
a first platform (36) pivotably connected to the knuckle arm.
	Regarding claim 2, Tornese et al. discloses the extendable lift assembly as recited in Claim 1, further comprising a static rail (74 and 76) operatively arranged to be connected to a vehicle, wherein the sliding rail assembly is slidingly connected to the static rail.
	Regarding claim 6, Tornese et al. discloses the extendable lift assembly as recited in Claim 1, wherein the first platform is connected to the knuckle arm via a shaft (60).
	Regarding claim 7, Tornese et al. discloses the extendable lift assembly as recited in Claim 6, wherein the first platform is further connected to the knuckle arm via a rod (62), the rod being pivotably connected to the knuckle arm and pivotably and slidably connected to the first platform.
	Regarding claim 8, Tornese et al. discloses The extendable lift assembly as recited in Claim 1, wherein the knuckle arm is connected to the plate via a shaft (62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tornese et al. in view of GB patent no. 2,353,267 to Briggs.
Regarding claims 3, 4, 16 and 17, Tornese et al. discloses the claimed invention except for the motor having a gear and track.
Briggs discloses that it is known to have a motor (17) having a gear (16) and track (15) in a hoist.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Tornese et al. with the teachings of Briggs by substituting one actuating means for another with a reasonable expectation of success for the purpose of providing an efficient means to move telescopic members.  
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tornese et al. in view of patent application no. 2012/0219395 to Inaguma et al.
Regarding claims 12 and 13, Tornese et al. discloses the claimed invention except for the bridge plate and actuator.
Inaguma et al. discloses that it is known to have a bridge plate (2012) and actuator (paragraphs 160 and 161) in a seatbelt device for wheelchair.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Tornese et al. with the teachings of Inaguma et al. by adding the bridge plate with a reasonable expectation of success for the purpose of providing an efficient means to transition from one surface to another.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tornese et al. in view of Briggs as applied to claim 16 above, and further in view of Inaguma et al.
Regarding claim 19, Tornese et al. in view of Briggs discloses the claimed invention except for the bridge plate.
Inaguma et al. discloses that it is known to have a bridge plate (2012) in a seatbelt device for wheelchair.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Tornese et al. in view of Briggs with the teachings of Inaguma et al. by adding the bridge plate with a reasonable expectation of success for the purpose of providing an efficient means to transition from one surface to another.
Allowable Subject Matter
Claims 5, 9-11, 14, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

Wbj.